UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 25, 2013 ENERGY TODAY, INC. (Exact name of registrant as specified in its charter) Texas 333-170578  61-155055 (State or other jurisdiction of incorporation or organization) Commission File Number (I.R.S. Employer Identification No.) 373 South Willow Street #254 Manchester, New Hampshire (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (603) 425-8933 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement On July 25, 2013, Energy Today, Inc. (“Energy Today” or the “Company”) entered into a Purchase Agreement (“Purchase Agreement”) with V.V. Yurchak to purchase 100% of the equity interest of AFON 2010 Ltd., a limited liability company organized under the laws of Ukraine (“AFON”).The Purchase Agreement provides that Energy Today will purchase 100% of the equity interest in AFONfor the purchase price of 2,666,000 shares of common stock of Energy Today. V.V. Yurchak is the owner of 100% of the common stock of AFON. Item 2.01 Completion of Acquisition or Disposition of Assets On November 22, 2013, Energy Today completed the acquisition of 100% of the equity interest of AFON pursuant to the Purchase Agreement. There is no relationship between Energy Today and V.V. Yurchak. Item 3.02 Unregistered Sales of Equity Securities On August 5, 2013, Energy Today issued 2,666,000 shares of stock to V.V. Yurchak pursuant to the Purchase Agreement as consideration for 100% of the common stock of AFON. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated:January 2, 2014 Energy Today, Inc. By: /s/M. Thomas Makmann M. Thomas Makmann Chief Executive Officer
